DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat No. 10,746,936 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 01/24/2021, with respect to claims 17-23 have been fully considered and are persuasive.  The 112 rejections of claims 17-23 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claims is directed to a device for directing a CO2 main laser beam as provided in the method claim of US patent number 10,746,936 for which a terminal disclaimer is correctly filed on 01/24/2021.
The independent claim 1 recites a number of limitations, such as a CO2 laser beam being guided along either an articulated arm or a flexible hollow waveguide and visualizing same along both guide paths. The beam is designed to be guided to endoscopic target sites which are inaccessible to an articulated arm. The two guide paths each have a dedicated guide beam 2main laser beam. These elements, when taken in combination with the remaining elements of the independent claim are not taught, disclosed or made obvious by the prior art references discovered by the examiner. The independent claim 17 is therefore allowable. Dependent claims 18-23 are also allowable for inheriting the same allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792